Citation Nr: 1145554	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right patellofemoral degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left patellofemoral degenerative changes.

3.  Entitlement to an increased rating for service connected residuals of a dislocated right shoulder, with chip fracture right greater tuberosity, and degenerative joint disease, evaluated as 10 percent disabling from October 4, 2006, and 20 percent disabling from April 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1971, and from May1973 to November 1990.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In March 2009, the Veteran testified before a Decision Review Officer in Indianapolis, Indiana.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the issues of entitlement to ratings in excess of 10 percent for a left and right knee disability currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with original rating assignments, the Board has characterized those two rating issues on appeal as claims for initial evaluations of an original award.  Analysis of the issues, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the claims.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been manifested by complaints of pain and giving way; objectively, there was pain on active motion with flexion limited to 92 degrees upon repetitive motion, normal extension, and a clinical finding of no instability.   

2.  Prior to April 2009, the Veteran's service-connected left knee disability has been manifested by complaints of "minimal" pain and giving way, with no objective findings of symptomatology and no significant findings.

3.  From April 2009, the Veteran's service connected left knee disability has been manifested by complaints of pain and giving way; objectively, there was pain on active motion with flexion limited to 79 degrees upon repetitive motion, normal extension, and a clinical finding of no instability.   

4.  The Veteran is left handed.

5.  Throughout the rating period on appeal, the Veteran's service-connected right shoulder disability has been manifested by complaints of pain and limitation of motion; objectively, the disability, with minimum degenerative changes, has been manifested by no significant limitation of motion prior to April 2009, and with flexion limited by pain to 113 degrees, and abduction limited by pain to 79 degrees in April 2009. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right patellofemoral degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left patellofemoral degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2011). 
3.  The criteria for a rating in excess of 10 percent prior to April 15, 2009 for a right shoulder disability, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2011).

4.  The criteria for a rating in excess of 20 percent from April 15, 2009 for a right shoulder disability, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in November 2006, VA informed the Veteran of what evidence was required to substantiate his claim for an increased rating for his service-connected right shoulder disability, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective date, as required by the Court in Dingess/Hartman.  

Because the September 2007 rating decision granted the Veteran's claims for service connection for right and left knee disabilities, such claims are now substantiated.  His filing of a notice of disagreement as to the September 2007 determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

The September 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DCs) for rating the knee disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all scheduler ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains VA treatment and examination records and the statements of the Veteran in support of his claims.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain.  Correspondence from the Social Security Administration National Records Center, dated in July 2009, reflects that it does not have medical records for the Veteran.

A VA examination was obtained in April 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on an examination of Veteran's affected joints, x-rays, and an interview with the Veteran regarding his symptoms.  The report of the VA examination provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Applicable Law

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Knee

Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  The Veteran was granted service connection for his right patellofemoral disability, evaluated as 10 percent disabling from October 4, 2006.  

The Veteran underwent an examination in May 2007.  The Veteran complained of chronic knee pain and occasional swelling of the knee.  He described problems going up and down stairs.  He also reported that in recent years, he had had a "great deal of problems bending and squatting, especially on the right knee.  The left knee has only minimal symptoms."  He reported approximately 50 - 100 flare-ups of knee pain during the past 12 months, lasting as long as two days.  

Upon clinical examination, it was noted that the Veteran did not limp.  He could walk on his toes and heels.  Straight leg raising sign was absent.  There was no fluid and no thickening.  There was pain over the medial and anterior aspect of the right knee with deep palpation along the joint line.  Ligamentous examination of the right knee revealed that the medial collateral ligament has a 1st degree laxity to it.  Hyperflexion and rotational stress pulling on the knee reproduced the pain.  Anterior and posterior drawer signs were negative.  His range of motion of the right knee was to 130 degrees.  On repetitive motion of the knee, "he lost a little bit of extension."

The Veteran also underwent an April 2009 VA examination.  The report reflects that the Veteran reported giving way, instability, pain, stiffness, weakness of the knee, and decreased speed of joint motion.  He reported daily or more often locking episodes.  He denied incoordination, subluxation, or effusion.

The examiner noted increased wear on the outside edge of the shoe heels.  The examiner found edema, tenderness, pain at rest, guarding of movement, and clicks or snaps.  There was objective evidence of pain with active motion.  Right flexion was to 92 degrees, and extension was normal.  After repetitive motion, right flexion was to 83 degrees and extension was normal.  There was no joint ankylosis. 

The examiner noted there were no effects on daily activities of shopping, feeding, bathing, dressing, toileting, grooming or driving.  There was a mild effect on chores, recreation, and traveling, a moderate effect on exercise, and a severe effect on sports.  

X-ray of the right knee showed medial compartment narrowing of bone-on-bone articulation, sclerosis and osteophytes, mild genu varus deformity, and no patellar subluxation or effusion.  

The Veteran's disability is evaluated under DC 5260.  DC 5260 provides a noncompensable rating when flexion is limited to 60 percent or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  

The May 2007 VA examination report reflects flexion of 130 degrees; the April 2009 VA examination report reflects flexion limited to 83 degrees with pain.  Thus, the Veteran is not entitled to a compensable rating based solely on the degree of his limitation of motion.  However, painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  In the present claim, the evidence is against a finding that the Veteran has limitation of extension.  

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257) , without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the clinical evidence of record is against a finding that the Veteran has instability of the knee.  The Board notes that the Veteran has reported instability when making a sharp turn or different movement. (See DRO hearing transcript, pages 3and 5)  However, his report of the sensation of his knee giving way or instability is subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  The May 2007 VA examination report notes that the Veteran's right knee had medial collateral ligament with 1st degree laxity.  First degree laxity indicates point tenderness over the ligament, but does not encompass instability of the ligaments.  In addition, the April 2009 VA examination report reflects that there was no instability upon clinical examination.  The Veteran testified that he has never been told by a clinician that he has instability and he has never been issued a knee brace. (See Board hearing transcript, page 5.)

The Board has considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is inapt because there is no medical evidence of any ankylosis associated with the Veteran's right knee disability.  DC 5258 is inapt because there is no medical evidence of dislocated semilunar cartilage.  DC 5259 is inapt because there is no medical evidence of removal of semilunar cartilage.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  The record does reflect genu varus; however, this is when the knee protrudes outward (i.e. bow-legged); and is not synonymous with genu recurvatum (i.e. the knee protrudes backwards.)  

Left Knee

Analysis of this issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  The Veteran was granted service connection for his left patellofemoral disability, evaluated as 10 percent disabling from October 4, 2006.  

The Veteran underwent an examination in May 2007.  The Veteran reported problems going up and down stairs and occasional swelling of the knee.  He also reported the left knee has only minimal symptoms.  

Upon clinical examination, it was noted that the Veteran did not limp.  He could walk on his toes and heels.  Straight leg raising sign was absent.  There was no fluid and no thickening.  There was no symptomatology and no significant findings of the left knee.  Range of motion of the left knee was 0 to 130 degrees.  After repetition, he lost a little bit of extension and had increased pain.  X-ray revealed that joint space was preserved.  There "might be a small spur noted at the superior pole of the left patella"; the remainder of the x-ray did not show an abnormality.  

The Veteran also underwent an April 2009 VA examination.  The report reflects that the Veteran reported giving way, instability, pain, stiffness, weakness of the knee, and decreased speed of joint motion.  He reported daily or more often locking episodes.  He denied incoordination, subluxation, or effusion.

The examiner noted increased wear on the outside edge of the shoe heels.  The examiner found crepitus, edema, tenderness, pain at rest, and clicks and snaps.  There was no instability or grinding.  There was objective evidence of pain with active motion.  The Veteran's left flexion was limited to 88 degrees; his extension was normal.  After repetitive motion, left flexion was limited to 79 degrees and extension was normal.  There was no joint ankylosis. 

The examiner noted there were no effects on daily activities of shopping, feeding, bathing, dressing, toileting, grooming or driving.  There was a mild effect on chores, recreation, and traveling, a moderate effect on exercise, and a severe effect on sports.  X-ray of the left knee showed mild medial compartment narrowing without effusion or patellar subluxation.  The diagnosis was medial compartment narrowing, mild, left knee, and osteopenia.  

The Veteran's disability is evaluated under DC 5260.  As noted above, DC 5260 provides a noncompensable rating when flexion is limited to 60 percent or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  

The May 2007 VA examination report reflects flexion of 130 degrees; and the April 2009 VA examination report reflects flexion limited to 79 degrees with pain.  Thus, the Veteran is not entitled to a compensable rating based solely on the degree of his limitation of motion.  However, painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

In the present claim, the evidence is against a finding that the Veteran has limitation of extension; therefore, he is not entitled to a separate rating under DC 5261.  

The clinical evidence of record is also against a finding that the Veteran has instability of the left knee.  As noted above, the Veteran has reported instability (See DRO hearing transcript, pages 3and 5); however, his report of the sensation of his knee giving way or instability is subjective in nature.  The May 2007 VA examination report is negative for any instability of the left knee.  It notes that the "left knee revealed no symptomatology and no significant findings."  In addition, the April 2009 VA examination report reflects that there was no instability upon clinical examination.  The Veteran testified that he has never been told by a clinician that he has instability and he has never been issued a knee brace. (See Board hearing transcript, page 5.)

The Board has considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is inapt because there is no medical evidence of any ankylosis associated with the Veteran's left knee disability.  DC 5258 is inapt because there is no medical evidence of dislocated semilunar cartilage.  DC 5259 is inapt because there is no medical evidence of removal of semilunar cartilage.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262) or acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (5263).  

Right Shoulder

The Veteran is service-connected for residuals, dislocated shoulder, right with chip fracture, right greater tuberosity, degenerative joint disease, evaluated as noncompensable from December 1, 1990.  In October 2006, the Veteran requested an increased rating.  In a rating decision in September 2007, the RO granted a 10 percent evaluation effective from October 4, 2006.  During the pendency of this appeal, in an August 2009 rating decision, the RO granted a 20 percent evaluation effective from April 15, 2009.  As the Veteran's claim was received by VA in October 2006, the rating period for consideration on appeal is from one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201.  
Under DC 5201, a 20 percent rating is assigned for limitation of motion of the arm at shoulder level.  A 20 percent rating is assigned for limitation of motion of the arm to midway between side and shoulder level on the minor side.  A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.   

The evidence of record reflects that the Veteran is left handed.  (See April 2009 VA examination report and March 2009 DRO hearing transcript, page 4.)  Therefore, his right arm is considered his minor limb for rating purposes.  The claims file includes a May 2007 VA examination report which reflects that the Veteran chronic achy pain, especially with any repetitive motion and also when dong any extended arm lifting or lifting over his head.  The Veteran reported approximately 100 flare-ups a year which last between three and 24 hours.  He treated with Tylenol or Aleve and had not seen a physician in "recent years."  

Upon clinical examination, the examiner noted " palpable tenderness, maximally over the insertion of the biceps tendon on the humeral head.  His range of motion reveals that this patient had "no significant loss of motion especially when compared to the opposite side, the uninjured side."  He could abduct his shoulder to 180 degrees.  He could flex his shoulder to 180 degrees.  His internal rotation was 20 degrees.  His external rotation was 30 degrees.  The Veteran's biceps, triceps, wrists, and shoulder elevators were all 5/5 and equal, bilaterally.  Examination below the elbow revealed no weakness, no pain, and no discomfort, or loss of motion.  X-rays of the right shoulder revealed mild degenerative changes with evidence of an old fracture through the tuberosity of the humeral had which was not displaced.  No other abnormalities were seen.  The diagnosis was moderate to severe degenerative joint disease of the right shoulder.   

In sum, the May 2007 examiner found that the Veteran had "no significant loss of motion" and that the Veteran could abduct and flex to 180 degrees; thus, indicating normal range of motion in those areas.  The Board does acknowledge that his internal and external rotation were limited, as normal rotation is 90 degrees.   

The Veteran also underwent a VA examination in April 2009.  The April 2009 VA examination report reflects the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied episodes of dislocation, subluxation, locking, effusions, or inflammation.  He reported weekly moderate flare-ups of three to seven days in length.  The Veteran reported "[m]y shoulder hurts pretty much every day."

Upon clinical examination, the examiner found that there was right shoulder tenderness, pain at rest, and guarding of movement.  There was objective evidence of pain with active motion on the right side.  Flexion was to 113 degrees, abduction was to 79 degrees, internal rotation was to 73 degrees, and external rotation was to 80 degrees.  There was additional limitation with repetitive motion due to pain.  After repetitive motion, flexion was to 104 degrees, abduction was to 71 degrees, internal rotation was to 67 degrees, external rotation was to 72 degrees. 

The examiner opined that there were no effects on shopping, feeding, bathing, dressing, toileting, grooming, or driving.  There was a mild effect on chores, recreation, and traveling.  There was a moderate effect on exercise.  

Thus, based on the clinical examinations, to include consideration of a loss of range of motion due to pain, as required by DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board finds that the Veteran's right shoulder disability does not warrant a rating in excess 10 percent prior to October 4, 2006, and in excess of 20 percent prior to April 15, 2009.  In this regard, the Board has given significant consideration to the Veteran's complaints of pain and how they affect his range of motion.  

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher rating, but finds that there is not. DC 5200 is not applicable as the evidence of record is against a finding of ankylosis.  DC 5202 is not applicable as there is no evidence of loss of head of the humerus, nonunion of humerus, fibrous union of humerus, recurrent dislocation of scapulohumeral joint, or malunion of humerus with marked deformity.  Moreover, the Veteran's mild arthritic changes, as noted in the April 2009 VA medical record, would not warrant a higher or separate compensable rating under DC 5003, as his disability is currently evaluated based on a range of motion, limited by pain. 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee disability or the right shoulder disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's pain is contemplated in 38 C.F.R. § 4.59, which states that painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Ratings are based on the Veteran's limitation of motion.  The simple fact that the Veteran's disabilities do not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of pain upon movement, which limits his range of motion have been considered under the numerical criteria set forth in the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun,supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected right patellofemoral degenerative changes is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected left patellofemoral degenerative changes is denied.

Entitlement to an increased rating for service connected residuals of a dislocated right shoulder, with chip fracture right greater tuberosity, and degenerative joint disease, evaluated as 10 percent disabling from October 4, 2006, and 20 percent disabling from April 15, 2009, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


